 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK ANTHONY LAWYER, SR.,                        No. 2:18-cv-2999-EFB P
12                       Plaintiff,
13            v.                                       ORDER
14    SOLANO COUNTY,
15                       Defendant.
16

17           Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).

19   ECF No. 2. Section 1915(a)(2) requires a prisoner seeking leave to proceed in forma pauperis to

20   file a certified copy of the trust fund account statement for the 6-month period immediately

21   preceding the filing of the complaint.

22           On November 16, 2018, plaintiff submitted a copy of his trust account statement, but it

23   was not certified. ECF No. 2. On November 27, 2018, the court ordered plaintiff to submit a

24   certified copy of his trust account statement. ECF No. 4. He resubmitted the same uncertified

25   trust account statement. ECF No. 6.

26   /////

27   /////

28   /////
                                                       1
 1          Accordingly, plaintiff has 30 days from the date this order is served to submit the required
 2   trust account statement, meaning one that is certified by a jail official. Failure to comply with this
 3   order may result in dismissal of this case.
 4          So ordered.
 5   Dated: December 18, 2018.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
